UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4649


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY DERELL HAWK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00413-JAB-1)


Submitted:   December 21, 2010             Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Amy Lee Copeland, AMY LEE COPELAND, LLC, Savannah, Georgia, for
Appellant.    Anna Mills Wagoner, OFFICE OF THE UNITED STATES
ATTORNEY,   Sandra  Jane   Hairston,   Assistant  United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony     Derrell      Hawk    pleaded      guilty    to    one    count     of

possession with intent to distribute cocaine, in violation of 21

U.S.C.   §§      841(a)(1),        841(b)(1)(B)         (2006),   and    one    count    of

possessing a firearm in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A)(i) (2006).                              Granting

the motion of the United States for a downward departure, the

district      court      sentenced         Hawk    to    consecutive         fifty    month

sentences,       ten    months     below     the     mandatory     five-year         minimum

applicable       to    both   counts.         Hawk      now   appeals    his    100-month

active sentence.           His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal but asking the court to

review     the    extent      of    the     sentencing        departure.        Hawk    was

informed of his right to file a pro se supplemental brief, but

did not do so.           For the reasons that follow, we affirm Hawk’s

sentence.

              Appellate       courts       “lack     jurisdiction       to    review    the

extent   of      the   district      court’s       downward     departure.”           United

States v. Hill, 70 F.3d 321, 324 (4th Cir. 1994) (emphasis in

original).       Accordingly, the ground raised for appeal by counsel

on appeal lacks merit.               We have examined the entire record in

accordance with the requirements of Anders and have found no



                                              2
meritorious     issues   for     appeal.         We     therefore     affirm    Hawk’s

conviction.

           This     court     requires     that       counsel      inform   Hawk,      in

writing,   of    the   right     to    petition    the     Supreme     Court    of   the

United   States    for   further       review.        If   Hawk     requests    that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Hawk.                       We dispense with

oral   argument     because      the    facts     and      legal    contentions      are

adequately      presented   in    the    materials         before    the    court    and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                          3